Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bonnie M. Smith on 5/7/22.

The application has been amended as follows:
Claim 1. (Currently Amended) An electronic device including a first unit and a second unit openable to the first unit, the electronic device comprising: a latch mechanism disposed on a front side end of the electronic device that fixes the second unit in a closed state with respect to the first unit, wherein in the closed state the first unit opposes the second unit in a vertical direction; and a hinge that couples the first unit and the second unit, the hinge being configured to enable rotation of the second unit relative to the first unit, wherein the latch mechanism includes: a latch rotatable around a rotation shaft between a housing position and a lock position, the latch fixing the first unit and the second unit in the closed state at the lock position, wherein the rotation shaft extends parallel with the front side end of the electronic device in a horizontal direction perpendicular to the vertical direction and wherein the latch and the rotation shaft are movable together in the vertical direction; and an elastic member disposed on both sides of the rotation shaft and biasing the rotation shaft in a predetermined direction in the closed state, wherein the latch mechanism is disposed on [[a]] the front side end of the electronic device, the front side end being opposite to another side end of the electronic device at which the hinge is arranged. 

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: a latch rotatable around a rotation shaft between a housing position and a lock position, the latch fixing the first unit and the second unit in the closed state at the lock position, wherein the rotation shaft extends parallel with the front side end of the electronic device in a horizontal direction perpendicular to the vertical direction and wherein the latch and the rotation shaft are movable together in the vertical direction; and an elastic member disposed on both sides of the rotation shaft and biasing the rotation shaft in a predetermined direction in the closed state, wherein the latch mechanism is disposed on the front side end of the electronic device, the front side end being opposite to another side end of the electronic device at which the hinge is arranged, as set forth in the combination of the independent claims.
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: , as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, WU (US 20080179897) in view of Lev (US: 20090179435), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841